The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Oklahoma county on a charge of manufacturing intoxicating liquor and their punishment fixed at a fine of $500 and confinement in the county jail for a period of ninety days for each of them.
The defendants contend that the search warrant was void, and that therefore the evidence secured thereunder was inadmissible. The search warrant was particularly objected to, in that it did not run in the name of the state of Oklahoma. That part of the search warrant pertinent to this case reads as follows:
"State of Oklahoma } } ss. "Oklahoma County   }
                         Search Warrant
"In the Justice Court of Oklahoma City District
"To any Sheriff, Constable, Marshal or Policeman in the
County of Oklahoma, Greeting:
"Proof by affidavit having been made this day before me by a competent person. * * *"
Article 7, § 19, of the Constitution of Oklahoma, provides:
"The style of all writs and processes shall be `The State of Oklahoma.' All prosecutions shall be carried on in the name and by the authority of the State of Oklahoma. All indictments, informations, and complaints shall conclude, `Against the peace and dignity of the State'."
Section 862, C.O.S. 1921, provides:
"The style of all process shall be: `The State of Oklahoma.' It shall be under the seal of the court from whence *Page 290 
the same shall issue, shall be signed by the clerk, and dated the day it is issued."
In the case of McAdoo v. State, 36 Okla. Crim. 198,253 P. 307, this court said:
"The provision of article 7, § 19, of the Constitution and section 862, Comp. Stat. 1921, requiring that process shall run in the name of the state of Oklahoma, is mandatory. A search warrant is `Process' within the meaning of section 19, art. 7, of the Constitution and section 862, Comp. Stat. 1921, and must run in the name of the state of Oklahoma." Dunn v. State,40 Okla. Crim. 76, 267 P. 279; Myers v. State, 40 Okla. Crim. 170,267 P. 867; Sloan v. State, 45 Okla. Crim. 228, 282 P. 898.
The search warrant conferring no authority on the officers to make the search and seizure, the same was illegal and the evidence obtained thereby inadmissible. For the reasons stated, the cause is reversed.
EDWARDS, P.J., and DAVENPORT, J., concur.